Admand, Presiding Justice.
The appellant in this case seeks the reversal of an order entered by the lower court ordering a partition of lands in which appellant claims she has an interest. Appellee filed a motion to dismiss to which he attached a certified copy of a quitclaim deed to all of the appellant’s interest in the lands in question. The deed was made to one John Wesley McKenzie Jr. and was dated November 1, 1968. Appellee further alleges that the deed is recorded in the Dooly County deed records. Appellant has made no effort to controvert this showing, and we hold that the existence of the above deed renders the issues in the appeal moot.

Appeal dismissed.


All the Justices concur.